Citation Nr: 1201893	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  08-33 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to exposure to environmental hazards.  

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to exposure to environmental hazards.  


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 







INTRODUCTION

The Veteran had active service from February 2005 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, Puerto Rico.

This matter was previously before the Board in February 2010 at which time it was remanded for additional development.  It is now returned to the Board. 


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder, diagnosed depressive disorder not otherwise specified, has been casually related to his period of active service.

2.  The Veteran has not been diagnosed with erectile dysfunction.   


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for an acquired psychiatric disorder, diagnosed as depressive disorder not otherwise specified, have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for the establishment of service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found in part at 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011) and 38 C.F.R. §3.159 (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant about the information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to the initial decision on a claim for VA benefits. Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this appeal, an October 2007 letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and that he should send the information describing additional evidence or the evidence itself to the VA.  The letter also provided notice as to how disability ratings and effective dates are assigned (if service connection is granted), and the type of evidence that impacts these types of determinations, consistent with Dingess.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all available records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, VA treatment records, and VA examination reports.  

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims decided herein.  

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Lay evidence of symptomatology is pertinent to a claim for service connection, if corroborated by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993).  A lay person is competent to testify in regard to the onset and continuity of symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that he currently has an acquired psychiatric disorder and erectile dysfunction as a result of his period of active service.

Psychiatric Disorder

After a thorough review of the claims file and the evidence of record, the Board has 
determined that service connection for an acquired psychiatric disorder, diagnosed as depressive disorder not otherwise specified, is warranted.  

Initially, the Board notes that there is evidence of in-service incurrence as there is evidence of psychiatric complaints while the Veteran was on active duty.  On the post deployment assessment dated in April 2006 the Veteran marked "some" on the question of "feeling down, depressed, or hopeless."  Additionally, on a May 2006 post deployment assessment, the Veteran marked "some" on the question of "little interest or pleasure in doing things."

In addition, there is medical evidence that the Veteran's current depressive disorder, not otherwise specified, is casually related to the Veteran's in-service psychiatric complaints.  

The Veteran was afforded a VA examination in May 2010.  The VA examiner reviewed the Veteran's claims file as well as all medical records.  The Veteran reported symptoms of irritability, low tolerance, and internal rage-indicating that he wished to harm people who annoyed him.  These symptoms started while the Veteran was on active duty.  Objectively, the Veteran was diagnosed with depressive disorder, not otherwise specified.  The examiner opined that depressive disorder, not otherwise specified, found on examination, was incurred in-service and was most likely caused by or a result of the Veteran's active service, including exposure to environmental hazards and the psychiatric symptoms reported in April and May 2006.

Given that the Veteran had in-service complaints of psychiatric symptoms, has been diagnosed with a psychiatric condition, and a VA examiner has linked the Veteran's current psychiatric disorder to the in-service psychiatric complaints, service connection for an acquired psychiatric disorder, diagnosed as depressive disorder, not otherwise specified, is warranted.  

Erectile Dysfunction

Service treatment records show no complaints of, treatment for or diagnosis of 
erectile dysfunction.  A May 2006 medical certificate shows that the Veteran indicated that he had no current medical problems.  The Veteran signed this certificate and certified that all representations made were true and correct to the best of his knowledge.  

VA treatment records show complaints of erectile dysfunction and loss of sexual drive.  However, VA treatment records do not show a diagnosis of erectile dysfunction.  

The Veteran was afforded a VA genitourinary examination in May 2010.  The examiner indicated in his report that he reviewed the Veteran claims file and all medical records.  The examiner indicated that there was no erectile dysfunction.  He did note that the Veteran had a decrease in sexual drive but had good penile erection.  The Veteran's physical examination revealed no abnormalities.  The examiner indicated that the Veteran had good penile erection at present but had lost his sex drive and his sexual activity had decreased.

In order for a claimant to be granted service connection for a claimed disability, there must be evidence of a current disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is limited to cases wherein the service incident has resulted in a disability, and in the absence of proof of a present disability, there can be no valid claim); see also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (service connection claim must be accompanied by evidence establishing the claimant currently has the claimed disability).  Thus, although VA treatment records show subjective complaints of erectile dysfunction, the Veteran has not been diagnosed with the condition and, therefore, service connection is not warranted.

Moreover, in addition to the medical evidence, the Board has considered the Veteran's lay statements in support of his claim.  While he may well believe that he has current erectile dysfunction that is etiologically related to service, as a layman without medical expertise, he is not qualified to render a medical opinion concerning a diagnosis or the cause of such diagnosis.  See Grottveit v Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  He is only competent to testify concerning the symptoms he has visibly observed, but not a diagnosis or cause of those symptoms.  See 38 C.F.R. § 3.159(a)(2) ; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. at 303, 310 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for erectile dysfunction.  As there is no reasonable doubt to resolve in the Veteran's favor, this appeal must be denied.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49. 


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as depressive disorder, not otherwise specified, is granted.

Service connection for erectile dysfunction is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


